RESCRIPT.
In case of Moore v. Thorpe, 16 R.I. 655, it was decided that in partition in equity a cotenant who had placed improvements *Page 507 
on the property might be allowed for the value of such improvements as well in a case of sale as in a case of division by metes and bounds. We are of the opinion that that rule is conclusive in this case. The respondent, at the time when he and the complainant's testator became cotenants, was entitled under the terms of his lease to remove the building from the premises. It was, however, allowed to remain; and we think that this is equivalent to a contribution on his part to the value of the estate to the extent of the salable value of the building, and that equitably he should be allowed therefor. Such a rule is not inconsistent with the effect of the judgment at law that the complainant is entitled to one-fifth interest in the estate, because in setting off her one-fifth interest in equity, if it could be done by metes and bounds, the respondent would be entitled to the portion covered by his improvements; and the extension of this rule to a case of sale does not interfere with the complainant's rights in the original estate, but applies simply to the equitable distribution of the proceeds.